DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US20200109040A1), and further in view of Schoonmaker (US20200140239A1).

	Claim.1 Bell discloses a light-transmitting system for determining an angle and an extension of a rotating and boom (see at least fig.1-2, abstract, a machine includes a machine body, and a load handling apparatus coupled to the machine body and moveable by an actuator), the system comprising: a base (see at least fig.1-2, element a load handling apparatus 6, element 7 is coupled to the machine body 2, p71-75); a boom having a first end coupled to the base and a second end extending away from the base (see at least fig.1,2, element a load handling apparatus 6, element 7 is coupled to the machine body 2, p71-75); a pivot coupling the boom to the base that rotates the boom relative to the base (see at least fig.1,2, element a load handling apparatus 6, element 7 is coupled to the machine body 2, p71-75, A2 is coupled to the machine body 2 by a pivot joint).
Bell does not disclose a reflector located on one of the base and the second end of the boom; a transmitter located at the other of the base and the second end of the boom; and a detector located adjacent to the transmitter on the other of the base and the second end of the boom.
However, Schoonmaker discloses a reflector located on one of the base and the second end of the boom; a transmitter located at the other of the base and the second end of the boom; and a detector located adjacent to the transmitter on the other of the base and the second end of the boom (see at least fig.1-2, p48-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include a reflector located on one of the base and the second end of the boom; a transmitter located at the other of the base and the second end of the boom; and a detector located adjacent to the transmitter on the other of the base and the second end of the boom by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.2 Bell discloses further comprising a hydraulic extension cylinder coupled to the boom that extends the boom and a hydraulic rotation cylinder coupled to the boom that rotates the boom about the pivot (see at least fig.1-2, p76, at least one lifting actuator 10 coupled to a first section of the lifting arm 6,7).
Claim.3 Bell discloses further comprising wheels on the base, wherein the wheels drive and support the base (see at least fig.1-2, p71, element 4,5, one or both pairs of wheels).
Claim.4 Bell discloses further comprising a track on the base, wherein the track drives and supports the base (see at least fig.1-2, p71, element 4,5, one or both pairs of wheels).
Claim.5 Bell does not disclose wherein the reflector is located on the second end of the boom, and the transmitter and the detector are located on the base.
However, Schoonmaker discloses wherein the reflector is located on the second end of the boom, and the transmitter and the detector are located on the base (see at least fig.1-2, p48-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the reflector is located on the second end of the boom, and the transmitter and the detector are located on the base by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.6 Bell discloses further comprising a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the boom, and the controller determines a horizontal limit component and a vertical limit component of the boom (see at least fig.1-2, p135, a tilt sensing arrangement includes a load cell located between the machine body and an axle and configured to sense the load on the axle).
Claim.7 Bell discloses wherein the controller limits the extension and the rotation of the boom based on the load measured by the load sensor(see at least fig.1-2, p94, the controller 12 is coupled to at least one actuator 8,10 which controls at least one movement of the lifting arm 6,7).
Claim.8 Bell discloses wherein the controller sends electronic signals to an alarm that alerts an operator when the boom is extended beyond the horizontal limit component or the vertical limit component (see at least fig.1-2, 4, p126, the controller may issue a signal to control an indicator, wherein the indicator may be a visual indicator or an audible indicator).
Claim.9 Bell does not discloses further comprising a display, wherein the display shows a dynamic digital load chart and illustrates a current position of the boom within the dynamic digital load chart.
However, Schoonmaker discloses further comprising a display, wherein the display shows a dynamic digital load chart and illustrates a current position of the boom within the dynamic digital load chart (see at least p121, the crane control system may output the crane status by a display device 118).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include further comprising a display, wherein the display shows a dynamic digital load chart and illustrates a current position of the boom within the dynamic digital load chart by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.10 Bell does not discloses wherein the dynamic digital load chart is dependent on the load applied at the second end of the boom as measured by the load sensor.
However, Schoonmaker discloses wherein the dynamic digital load chart is dependent on the load applied at the second end of the boom as measured by the load sensor (see at least p121, the crane control system may output the crane status by a display device 118).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the dynamic digital load chart is dependent on the load applied at the second end of the boom as measured by the load sensor by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
	Claim.11 Bell discloses an infrared light-transmitting system for determining an angle and an extension of a rotating and telescoping boom (see at least fig.1-2, abstract, a machine includes a machine body, and a load handling apparatus coupled to the machine body and moveable by an actuator), the system comprising: a chassis(see at least fig.1-2, p71-72); a telescoping boom (see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6), the telescoping boom having a first end coupled to the chassis and a second end extending away from the chassis(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6); a pivot coupling the telescoping boom to the chassis that rotates the telescoping boom relative to the chassis(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6). 
Bell does not discloses a reflector located on one of the chassis and the second end of the telescoping boom; a transmitter located at the other of the chassis and the second end of the telescoping boom; and -14-Atty. Dkt. No.: 039259-0235 a detector located adjacent to the transmitter on the other of the chassis and the second end of the telescoping boom.
However, Schoonmaker discloses a reflector located on one of the chassis and the second end of the telescoping boom; a transmitter located at the other of the chassis and the second end of the telescoping boom; and -14-Atty. Dkt. No.: 039259-0235 a detector located adjacent to the transmitter on the other of the chassis and the second end of the telescoping boom (see at least fig.1-2, p48-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include a reflector located on one of the chassis and the second end of the telescoping boom; a transmitter located at the other of the chassis and the second end of the telescoping boom; and -14-Atty. Dkt. No.: 039259-0235 a detector located adjacent to the transmitter on the other of the chassis and the second end of the telescoping boom by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.12 Bell does not discloses  wherein the transmitter is an array of 1024 by 1024 infrared light beams.
However, Schoonmaker discloses wherein the transmitter is an array of 1024 by 1024 infrared light beams (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter is an array of 1024 by 1024 infrared light beams by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.13 Bell does not discloses wherein the transmitter has infrared light beams oriented in a height dimension and a width dimension, and wherein the width dimension is equal to or less than one-fourth the height dimension of the infrared light beams on the transmitter.
However, Schoonmaker discloses wherein the transmitter has infrared light beams oriented in a height dimension and a width dimension, and wherein the width dimension is equal to or less than one-fourth the height dimension of the infrared light beams on the transmitter (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter has infrared light beams oriented in a height dimension and a width dimension, and wherein the width dimension is equal to or less than one-fourth the height dimension of the infrared light beams on the transmitter by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.14 Bell does not discloses wherein the transmitter has infrared light beams oriented at a ground location near wheels coupled to the chassis, wherein the transmitter sends a signal to stop operation of the wheels when the ground location has a hole.
However, Schoonmaker discloses wherein the transmitter has infrared light beams oriented at a ground location near wheels coupled to the chassis, wherein the transmitter sends a signal to stop operation of the wheels when the ground location has a hole (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter has infrared light beams oriented at a ground location near wheels coupled to the chassis, wherein the transmitter sends a signal to stop operation of the wheels when the ground location has a hole by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.15 Bell does not discloses wherein the transmitter sends infrared light beams that are detected by the detector to determine a location of an object other than the reflector, wherein when the object is located between the chassis and the second end of the telescoping boom, the detector sends a signal to stop movement of the chassis.
However, Schoonmaker discloses wherein the transmitter sends infrared light beams that are detected by the detector to determine a location of an object other than the reflector, wherein when the object is located between the chassis and the second end of the telescoping boom, the detector sends a signal to stop movement of the chassis (see at least fig.1-2,p48, the transmitter may include a laser configured to emit at least one laser beam 126).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the transmitter sends infrared light beams that are detected by the detector to determine a location of an object other than the reflector, wherein when the object is located between the chassis and the second end of the telescoping boom, the detector sends a signal to stop movement of the chassis by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.16 Bell discloses further comprising a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the telescoping boom, and the controller determines a horizontal limit component and a vertical limit component of the extension of the telescoping boom, and wherein the controller sends electronic signals that stop the extension of the telescoping boom when the horizontal limit component or the vertical limit component is reached (see at least fig.1-4, p126-135, a tilt sensing arrangement 13 includes a load cell located between the machine body 2 and an axle and configured to sense the load on the axle, and the controller 12 may issue a signal to control a indictor 17, wherein the indictor 17 may be a visual indicator or an audible indicator).
Claim.17 Bell discloses further comprising a load sensor and a controller, wherein the load sensor measures a load applied at the second end of the telescoping boom, and the controller determines a horizontal limit component and a vertical limit component of the -15-Atty. Dkt. No.: 039259-0235 extension of the telescoping boom, and wherein the controller sends electronic signals to a first alarm when the telescoping boom extends to within 80% of the horizontal limit component and a second alarm when the telescoping boom extends to within 80% of the vertical limit component (see at least fig.1-4, p126-135, a tilt sensing arrangement 13 includes a load cell located between the machine body 2 and an axle and configured to sense the load on the axle, and the controller 12 may issue a signal to control a indictor 17, wherein the indictor 17 may be a visual indicator or an audible indicator).
	Claim.18 Bell discloses an infrared light-transmitting system for determining an angle and an extension of a rotating and telescoping boom (see at least fig.1-2, abstract, a machine includes a machine body, and a load handling apparatus coupled to the machine body and moveable by an actuator), the system comprising: a vehicle (see at least fig.1-2, element 1 is a machine) that includes: wheels that move the vehicle(see at least fig.1-2, p71, element 4,5, one or both pairs of wheels); a cab that at least partially surrounds an operator of the vehicle (see at least fig.1-2, element 3 is an operator’s cab, p); a chassis that supports the cab and couples to the wheels; a telescoping boom(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6), the telescoping boom coupled to the chassis at a first end and coupled to an attachment extending away from the chassis at a second end(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6); a pivot coupling the telescoping boom to the chassis, the telescoping boom rotates about the pivot relative to the chassis(see at least fig.1-2, p70-74, the lifting arm 6, 7 may be a telescopic arm having a first section 6 connected to the mount 9 and a second section 7 which is telescoping fitted to the first section 6). 
Bell does not discloses a reflector located on one of the vehicle and the attachment; a transmitter located at the other of the chassis and the attachment; and a detector located adjacent to the transmitter on the other of the chassis and the attachment of the telescoping boom.
However, Schoonmaker discloses a reflector located on one of the vehicle and the attachment; a transmitter located at the other of the chassis and the attachment; and a detector located adjacent to the transmitter on the other of the chassis and the attachment of the telescoping boom (see at least fig.1-2, p48-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include a reflector located on one of the vehicle and the attachment; a transmitter located at the other of the chassis and the attachment; and a detector located adjacent to the transmitter on the other of the chassis and the attachment of the telescoping boom by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.19 Bell discloses wherein the attachment is a bucket coupled to the telescoping boom, and (see at least fig.1-2, p78, element 11 is a load handling implement may be located at a distal end of the lifting arm 6, 7).
Bell does not discloses wherein the reflector is located on the bucket, and the transmitter and the detector are located on the chassis.
However, Schoonmaker discloses wherein the reflector is located on the bucket, and the transmitter and the detector are located on the chassis (see at least fig.1-2, p45-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the reflector is located on the bucket, and the transmitter and the detector are located on the chassis by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Claim.20 Bell discloses further comprising a platform, wherein the attachment is a pair of tynes that removably support the platform, wherein the wheels are coupled to a track that moves the vehicle(see at least fig.1-2, p78, element 11 is a load handling implement may be located at a distal end of the lifting arm 6, 7)
Bell does not discloses wherein the reflector is located on at least one of the pair of tynes and the transmitter and the detector are located in the cab on the chassis.
However, Schoonmaker discloses wherein the reflector is located on at least one of the pair of tynes and the transmitter and the detector are located in the cab on the chassis (see at least fig.1-2, p45-50, a sensor assembly 114 may include a transmitter 122 and a receiver 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Bell to include wherein the reflector is located on at least one of the pair of tynes and the transmitter and the detector are located in the cab on the chassis by Schoonmaker in order to for determining the crane status may be operably connected to one or more crane components, and operation of the one or more crane components may be controlled based on the determined crane status (see Schoonmaker’ s p14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662